                                                               U.S. Department of Justice

                                                               United States Attorney
                                                               Southern District of New York


                                                               The Silvio J. Mollo Building
                                                               One Saint Andrew’s Plaza
                                                               New York, New York 10007


                                                               December 9, 2019
           BY ECF AND EMAIL                                                                   USDC SDNY
           The Honorable Lorna G. Schofield                                                   DOCUMENT
           United States District Court                                                       ELECTRONICALLY FILED
           Southern District of New York                                                      DOC #:
           40 Foley Square                                                                    DATE FILED: 12/11/2019
           New York, New York 10007

                  Re:     United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS)

           Dear Judge Schofield:

                  Your Honor previously excluded time under the Speedy Trial Act through December 9,
           2019 when that was the date set for trial to begin in this case. The Government respectfully
           requests, with the consent of defendants Sharma and Farkas through their respective counsel, that
           time under the Speedy Trial Act be excluded until the new trial date of April 20, 2020 because the
           ends of justice served by such an exclusion outweigh the best interest of the public and the
           defendants in a speedy trial as provided in 18 U.S.C. § 3161(h)(7)(A). The requested exclusion is
           warranted to give the defendants sufficient time to prepare for trial, including to review the
           voluminous discovery productions that the Government has provided to the defendants and to
           prepare various submissions and disclosures in anticipation of trial.

                                                               Respectfully submitted,

                                                               CRAIG STEWART
                                                               Attorney for the United States
                                                               Acting Under 28 U.S.C. § 515

Application Granted. For the reasons stated above, the By:     ___/s_______________________________
                                                               Samson Enzer / Negar Tekeei / Daniel Loss
Court finds that the ends of justice served by excluding
                                                               Assistant United States Attorneys
the time between today and April 20, 2020 outweigh the         (212) 637-2342 / -2482
best interests of the public and the Defendant in a speedy
trial as provided in 18 U.S.C. 3161(h)(7)(A). It is hereby     cc:       All counsel (via ECF)
ORDERED that the time between today and April 20, 2020
is excluded. The Clerk of the Court is directed to terminate
the letter motion at docket number 244.

Dated: December 11, 2019
New York, New York
